Citation Nr: 0503099	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-02 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for mild restrictive 
lung disease.

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to a compensable initial disability rating 
for subacromial impingement, left shoulder.

6.  Entitlement to a compensable initial disability rating 
for urticaria.

7.  Entitlement to a compensable initial disability rating 
for sinusitis.

8.  Entitlement to a compensable initial disability rating 
for left ankle instability.

9.  Entitlement to a compensable initial disability rating 
for right ankle instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1976, and from September 1982 to October 2001.

This case came to the Board of Veterans' Appeals (Board) from 
RO decisions in June 2002 and in September 2002.  The veteran 
filed timely notices of disagreement in October 2002 and 
January 2003.  In January 2003 and in May 2003, the RO issued 
statements of the case (SOC), and the veteran timely 
perfected his appeal of all of these issues by filing VA Form 
9s in February 2003 and in July 2003.

The issues of service connection for irritable bowel 
syndrome, and hemorrhoids, as well as the issues of 
compensable initial disability ratings for subacromial 
impingement, left shoulder, and for chronic urticaria, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  The veteran's current lung disorder, diagnosed as mild 
restrictive lung disease, initially manifested itself during 
his active duty service.

2. The veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes of sinusitis per year, 
characterized by headaches, pain, and purulent discharge, or 
crusting.

3.  The veteran's left ankle instability is manifested by a 
full range of motion, some instability, and complaints of 
pain.

4.  The veteran's right ankle instability is manifested by a 
full range of motion, some instability, and complaints of 
pain.

5.  An erectile dysfunction was first noted in service.  


CONCLUSIONS OF LAW

1.  Mild restrictive lung disease was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  The criteria for a compensable initial rating for 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Code 6510 (2004).

3.  The criteria for a compensable initial rating for left 
ankle instability are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270-5272 (2004).

4.  The criteria for a compensable initial rating for right 
ankle instability are not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270-5272 (2004).

5.  An erectile dysfunction was incurred in service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1972 to December 1976, and in the Navy from 
September 1982 to October 2001.

The veteran's initial enlistment examination, performed in 
October 1971, noted essentially normal findings throughout.  
His discharge examination, performed in December 1976, noted 
a history of left shoulder dislocation, with good strength 
and a full range of motion.  The report also noted that his 
genitourinary system, lungs, chest, anus, rectum were all 
normal.

In April 1977, a VA physical examination was conducted.  The 
report noted, in part, the veteran's complaints of left 
shoulder and right ankle pain.  Physical examination of the 
left shoulder revealed normal movement and normal reflexes.  
Physical examination of the right ankle revealed normal 
movement and contour.  The genitourinary system revealed no 
tumors, scars, tenderness or discharge.  X-ray examination of 
the chest revealed no gross abnormalities of the heart or 
lungs.  X-ray examination of the left shoulder revealed no 
definite abnormality.  The report noted a conclusion that the 
veteran may have had a dislocation of the left shoulder which 
has bothered him from time to time, but that this is not a 
probable recurring dislocation.  

In July 1977, the RO issued a rating decision granting 
service connection at a noncompensable (0 percent) rating for 
history of left shoulder dislocation, effective from December 
1976.

A VA treatment report, dated in December 1977, noted the 
veteran's complaints of constipation.  Physical examination 
revealed a normal abdomen and rectum.  

In March 1978, the veteran filed a claim seeking service 
connection for a stomach disorder.  A treatment summary 
report, dated in March 1978, was received from J. Beall, M.D.  
Dr. Beall noted that he started treating the veteran in 
February 1978 at the request of a local urologist who felt he 
had possibly aspirated during induction for general 
anesthesia prior to a cystoscopy for hematuria.  During the 
course of this evaluation, he was found to have a fairly 
severe functional bowel disturbance.  

In May 1978, the RO issued a rating decision which denied 
service connection for functional bowel disorder.

The veteran returned to active duty serving in the Navy in 
September 1982.  A treatment report, dated in October 1982, 
noted his complaints of left ankle pain following a 
basketball game.  The report concluded with an assessment of 
left ankle strain.  An October 1986 treatment report noted 
his complaints of left ankle pain.  

A treatment report, dated in February 1987, noted the 
veteran's complaints of a sprained left ankle.  Physical 
examination of the left ankle revealed tenderness and mild 
swelling over the left lateral malleolus.  A November 1987 
treatment report noted his complaints of sinus congestion and 
coughing.  

A physical examination, performed in December 1987, noted 
essentially normal findings throughout.  

Treatment reports in May 1990 and in June 1990 noted 
complaints of bilateral ankle pain and right ankle strain.  A 
treatment report, dated in July 1990, noted a history of 
bilateral ankle sprains.  An assessment of moderate 
ligamentous laxity, bilaterally, was given.

A five-year physical examination, conducted in January 1993, 
noted essentially normal findings throughout.  X-ray 
examination of the chest, performed in January 1993, revealed 
probable chronic endobronchial scarring at the lung bases.  
Subsequent treatment reports in 1993 noted repeated 
complaints of sinus trouble.
 
An August 1993 treatment report noted complaints of a rash on 
the neck.  In September 1993, the veteran was diagnosed with 
urticaria, etiology unknown.  A treatment report, dated in 
November 1993, noted a two-month history of chronic 
urticaria.  

A July 1994 treatment report noted the veteran's complaints 
of sinus congestion with headaches and pressure behind the 
eyes.  The report concluded with an assessment of sinusitis.  
 
An orthopedic consultation report, dated in December 1996, 
noted complaints of right ankle pain and swelling while 
running.  The veteran was instructed on performing stretching 
exercises before and after athletics.  A treatment report, 
dated in September 1997, noted a history of chronic right 
ankle tendonitis.  A private physician's report, dated in 
December 1997, noted a two-month history of sharp, non-
exertional chest pain.  Physical examination of the 
cardiovascular system was unremarkable, and treadmill testing 
revealed a reasonable level of exercise tolerance.  The 
physician opined that the veteran's chest pains were not 
cardiac in origin. 

In January 1998, a five-year physical examination was 
conducted.  The report noted normal findings concerning the 
veteran's lungs, chest, and sinuses.  It also noted that his 
prostate was symmetrically enlarged, smooth and firm.  

A treatment report, dated in March 1998, noted a history of 
bilateral ankle pain and instability.  An assessment of 
resolving right ankle sprain was given.

A treatment report, dated in September 1998, noted complaints 
of chest pain unrelated to exercise.  The report noted the 
veteran's history of smoking and encouraged him to increase 
his exercise level.

Treatment reports in 1999 showed multiple complaints of right 
ankle pain.  A March 1999 treatment report noted the 
veteran's 32-year history of smoking averaging one and one-
half packs of cigarettes per day.  The report noted that he 
had no symptoms from this, but wanted to quit.  The report 
noted an assessment of smoking cessation, and prescribed 
Zyban.  X-ray examination of the right ankle, performed in 
June 1999, revealed some fragmentation indicative of old 
trauma.  A treatment report, dated in October 1999, noted 
that the veteran had not smoked in six months.

In September 1999, the veteran underwent arthroscopic 
debridement of the right ankle.  A post-operative diagnosis 
of synovitis of the right ankle was given.

A treatment report, dated in January 2000, noted complaints 
of a rash and swelling over all four extremities.  The report 
concluded with an impression of urticaria and abdominal 
bloating.  A treatment report, dated in July 2000, noted 
complaints of a circular rash on his lower lip.  It also 
noted that he could no longer run due to his right ankle.  
The report concluded with an impression of right ankle sprain 
and urticaria.  

A treatment report, dated in December 2000, noted that the 
veteran was seen for a follow-up treatment for his diabetes 
mellitus.  The report included an impression of erectile 
dysfunction, and prescribed Viagra for the veteran.  

A medical history report, completed in May 2001, noted his 
history of having swollen or painful joints, sinusitis, 
shortness of breath, stomach problems, and a painful 
shoulder.  The report noted that he had diabetes mellitus, 
type 2, controlled with medications.  A report of medical 
assessment, dated in May 2001, noted that he was currently 
taking Prevacid, Zyrtec, and an Albuterol inhaler, among 
other medications.  A retirement physical examination, 
performed in May 2001, noted that rectal examination was 
within normal limits and that his prostate was also normal.  
 
In February 2001, the veteran filed his claim seeking service 
connection for numerous conditions  

In October 2001, the veteran submitted a statement in support 
of claim, VA Form 21-4138, noting that he had not experienced 
any illness, disease or injury due to exposure to asbestos.  

In October 2001, a VA general physical examination was 
conducted.  The veteran reported that he was diagnosed with 
diabetes in November 2000, and that he had been experiencing 
sexual dysfunction for almost four years.  He noted that he 
used Viagra with no benefit, and had never seen an urologist 
for this condition.  The report noted the veteran's 
complaints of shortness of breath when climbing stairs or 
walking more than one-half mile.  He denied chest pain, but 
wheezes when he gets short of breath.  He sleeps on two 
pillows due to significant sinus drainage.  

As for his urticaria, he reported that he was first diagnosed 
with this condition in 1994, and had a reoccurrence of the 
condition in 1999.  He reported that he has been free of skin 
problems since July 2000.  Social history revealed that he 
was a smoker of more than one and one-half packs of 
cigarettes per day for more than 20 years. 

Physical examination revealed a normal gait and posture.  He 
is right handed.  Skin examination revealed no rash or 
erythema.  Sinuses were nontender.  Chest examination 
revealed no deformity, and good air entry bilaterally, clear 
to auscultation and percussion. Bowel sounds were heard in 
all quadrants.  The report noted that a digital rectal 
examination, performed in May 2001, revealed a normal 
prostate and normal rectal examination, and no mass.  
Neurological examination was grossly intact.  A pulmonary 
function test was conducted at that time.  

The report concluded with diagnoses of diabetes mellitus, 
well controlled on a single dose of oral hypoglycemic agent, 
chronic urticaria, asymptomatic at present; chronic 
sinusitis, by history; mild restrictive lung disease as shown 
on pulmonary function test; sexual dysfunction, etiology 
unclear at this time.  

X-ray examinations of the left knee and left shoulder, 
performed in October 2001, revealed no acute bony or soft 
tissue abnormality.  X-ray examination of the chest revealed 
a  normal heart size, normal vascularity and clear lungs.  X-
ray examination of the right ankle revealed several accessory 
ossicles medial to the medial malleolus with some medial 
malleolar soft tissue prominence.  No evidence of fracture.  

An upper gastrointestinal series was performed in November 
2001.  This examination revealed no hiatal hernia, esophageal 
reflux or esophagitis.  The report concluded with a normal 
impression of a normal upper GI series.
 
In November 2001, a VA examination of the joints was 
conducted.  The report noted the veteran's inservice history 
of multiple ankle sprains of increasing frequency.  
Currently, he reported a sprain occurring about once a month.  
He reported that he still participates in athletic 
activities, but that he tapes or braces his ankles.  He has 
bilateral ankle pain with any long walking or running.  

As for his left shoulder, he reported his initial shoulder 
dislocation occurring in 1974.  He indicated that he has pain 
with overhead activities and has popping in his shoulder.  
Physical examination of the shoulders revealed a range of 
motion in the left shoulder consisting of flexion from 0 to 
120 degrees, where he begins to have impingement; shoulder 
abduction was from 0 to 160 degrees, which was limited by 
pain.  He had some subacromial crepitation with internal and 
external rotation.  Speed test was negative.  Examination for 
instability revealed no anterior or posterior or 
multidirectional instability present, which was limited 
somewhat by getting the veteran to relax, as he was very 
large and muscular.  There was no apprehension or relocation 
test present.  There was some tenderness over the insertion 
of the rotator cuff in the anterior portion of his shoulder.  

As for his ankles, the report noted well-healed anterolateral 
arthroscopic portal and anteromedial arthroscopic portals of 
the ankle.  Both ankles exhibited dorsiflexion to 20 degrees, 
and plantar flexion to 45 degrees.  He has a physiologic 
amount of heel valgus present.  On both ankles, when the foot 
is brought to dorsiflexed position to lock the subtalar 
joint, there is pathologic talar tilt of approximately 5 
degrees felt with varus stress.  Valgus stress does not cause 
any tilt.  The anterior drawer on both sides was positive.  
The VA examiner noted an impression that the left shoulder 
dislocation has probably contributed to some mild 
instability.  Although not clinically detectable, he opined 
that it is probably related to his large muscle mass.  He 
probably has a mild degree of rotator cuff tendonitis and 
certainly has some subacromial impingement on that side.  As 
for his ankles, the examiner noted that the veteran has 
chronic instability of both ankles.  This was evidenced by 
talar tilt on examination, and his history for recurrent 
sprains with normal activities.  

In November 2001, the veteran submitted a statement regarding 
his inservice exposure to asbestos.  Specifically, he 
reported exposure from May 1988 to October 1990 while 
stationed on the U.S.S. New Jersey.  He also reported that he 
had never been told by a physician that he has an asbestos 
related condition.  

In February 2002, the veteran underwent a colonoscopy which 
revealed an impression of Grade 2 internal hemorrhoids, 
hypertrophy of the anal papillae, and a polyp in the proximal 
descending colon.  The colonoscopy was otherwise normal to 
the cecum.  

A May 2002 treatment report noted complaints of urticaria.  A 
treatment report, dated in June 2002, noted the veteran's 
complaints about an outbreak of hives on the fingertips, 
soles, and scalp for the past two months.  The report also 
noted his complaints of stomach pain.  

In September 2002, a VA genitourinary examination was 
conducted.  The report noted that the veteran had a 50-pound 
weight gain since 1999 when he quit cigarette smoking and 
injured his ankle decreasing his activity level.  As for his 
urinary symptoms, he reported occasional urgency and is fully 
continent.  He occasionally will have postmicturition 
dribbling, and nocturia two to three times routinely.  He 
denied any dysuria, however, if he has to withhold from 
urination for an extended amount of time, he will have some 
discomfort with urination.  No history of recurrent urinary 
tract infections, no incontinence, no renal calculi, no 
bladder stones, no acute nephritis, and no history of any 
type of malignancy.  He reported a four-year plus history of 
premature ejaculation.  He has been unable to maintain an 
erection, is semi-erect for approximately one and one-half 
years, and is unable to provide vaginal penetration.  Viagra 
has not proven to be effective for him.  The VA examiner 
opined that it is unlikely that erectile dysfunction can be 
attributed to diabetes mellitus, type II.  It is more likely 
to be attributed to a 45 pack-per-year history of tobacco 
abuse and a history of premature ejaculation.  The examiner 
noted that the veteran's history during this examination was 
inconsistent with reported history provided in October 2001.  
The earlier history supported erectile dysfunction four years 
prior to the onset of diabetes.  

A treatment report, dated in September 2002, noted the 
veteran's complaints of hives.  The report also noted a 
diagnosis of irritable bowel syndrome.  

II.  Analysis

First, the Board must address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

By an October 2001 letter, prior to the appealed decisions, 
and in the January 2003 statement of the case (SOC), and the 
May 2003 SOC, the RO advised the veteran of the enactment of 
the VCAA.  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, as well as 
his claims for increased disability rating herein, but that 
he must provide enough information so that VA could request 
any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain and in this way he may be 
considered advised to submit any pertinent evidence he 
possessed.   

The June 2002 and September 2002 rating decisions, the 
January 2003 SOC, the May 2003 SOC, and the RO's October 2001 
letter, collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim herein.  The 
January 2003 and May 2003 SOCs specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  VA's notice 
requirements are satisfied.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with the relevant VA examinations.  The veteran's service 
medical records are in the record, and the RO has obtained 
all post service treatment records identified by the veteran.  
Thus, there are no additional records to be obtained herein.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist.  

A.  Service Connection for Mild Restrictive Lung Disease and 
Erectile Dysfunction

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran contends that service connection is warranted for 
mild restrictive lung disease.  A VA general physical 
examination, conducted in October 2001, concluded with a 
diagnosis of mild restrictive lung disease, shown by 
pulmonary function test.  This examination was conducted 
prior to the veteran's discharge from active duty service, 
and there is no evidence of any pre-existing lung disorder.  
In view of this, the Board grants service connection for mild 
restrictive lung disease.

Similarly, an erectile dysfunction was first documented in 
service, and noted again when the veteran was examined in 
2002.  Accordingly, there is a basis upon which to grant 
service connection for erectile dysfunction.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

i. Sinusitis

The RO has assigned the veteran's service connected sinusitis 
a noncompensable rating pursuant to Diagnostic Code 6510.

The general rating formula for sinusitis provides a 10 
percent rating where it is manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 0 percent rating is warranted where 
there is sinusitis detected by X-ray only.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for the disabilities at 
issue, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).  

In this case, the medical evidence does not show the 
veteran's sinusitis to be manifested by one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes of sinusitis per year, 
characterized by headaches, pain, and purulent discharge, or 
crusting.  Thus, the evidence provides no support for a grant 
of the benefit sought.  

ii.  Bilateral Ankle Disorders

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie- up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45.

Functional impairment caused by pain is to be reflected in 
the rating for limitation of motion. DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal 
dorsiflexion of the ankle is from 0 to 20 degrees. Normal 
plantar flexion of the ankle is from 0 to 45 degrees.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating. A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees. A 
40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity. 38 C.F.R. § 
4.71a, DC 5270.

Diagnostic Code (DC) 5271 provides for a 10 percent rating 
for moderate limitation of motion, and a 20 percent rating 
for marked limitation of motion of the ankle. 38 C.F.R. § 
4.71a, DC 5271.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

With regard to the veteran's bilateral ankle disorders, in 
June 2002, the RO granted service connection for both right 
and left ankle instability, and assigned a noncompensable (0 
percent) evaluation for each of these conditions, with an 
effective date for service connection of November 1, 2001.  
The veteran has appealed seeking higher evaluations for both 
of these conditions. Accordingly, the issues may be stated as 
whether the criteria for a compensable rating is warranted 
for any period from November 1, 2001 to the present, for 
either the service-connected left ankle instability or the 
service-connected right ankle instability.  

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for both the 
veteran's service-connected left and right ankle instability.  
The VA examination for joints, conducted in November 2001, 
noted his current complaints of an ankle sprain occurring 
about once a month.  He reported that he still participates 
in athletic activities, but that he tapes or braces his 
ankles.  He also reported bilateral ankle pain with any long 
walking or running.  On physical examination, both ankles 
exhibited dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  Basically, a full range of motion for each, 
although talar tilt of 5 degrees was produced.   

While the veteran complained of pain and instability in his 
ankles, the VA examination found that he had a full range of 
motion in both.  Moreover, the examination noted that he was 
still able to participate in athletic activities. 
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has a 
moderate, or greater, limitation of motion in his left or 
right ankle, and that the criteria for a compensable rating 
for his service-connected left ankle instability and right 
ankle instability have not been met under DC 5271.

In conjunction with application of DC 5271, an increased 
evaluation may be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain under 38 
C.F.R. §§ 4.40 and 4.45. DeLuca.  In this case, there is 
evidence of instability in both the left and right ankle.  
There is, however, no evidence of neurological impairment, 
effusion, weakness or atrophy.  Moreover, the post service 
medical evidence fails to show any significant complaints of 
pain or treatment for either ankle condition.  In summary, 
the Board has determined that a moderate limitation of motion 
has not been shown, supra, and that there is insufficient 
evidence of left or right ankle pathology to support a 
conclusion that the loss of motion in the left or right ankle 
more nearly approximates the criteria for a 10 percent rating 
under Diagnostic Code 5271, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

As for the possibility of a higher rating under another 
diagnostic code, Shafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC's 5270 and 5272 (2003), 
ankylosis of a subastragalar or tarsal joint, or of the ankle 
itself, warrants evaluations ranging from 10 to 40 percent, 
depending on the position of the joint and whether there are 
any deformities of abduction, adduction, inversion, or 
eversion.  However, the medical evidence does not show that 
the veteran has a moderate limitation of motion, much less 
that either ankle is ankylosed. Thus, there is no basis for 
the assignment of a higher evaluation under Diagnostic Codes 
5270 or 5272.  The Board also does not consider either of 
these condition to be analogous to a moderate foot injury, as 
rated by 38 C.F.R. § 4.71, Diagnostic Code 5284. 

In sum, the evidence shows that the veteran's service-
connected conditions of left ankle and right ankle 
instability do not warrant a compensable rating herein.  
There have been no distinct periods of time, since the 
effective date of service connection, during which the 
veteran's bilateral ankle disorders have been other than 
noncompensable, and thus "staged ratings" are not in order.  
See Fenderson, supra.  As the preponderance of the evidence 
is against the claims for an increased initial rating for 
veteran's service-connected bilateral ankle disorders, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for mild restrictive lung disease is 
granted.

Service connection for erectile dysfunction is granted.  

A compensable initial evaluation for sinusitis is denied.

A compensable initial evaluation for service-connected left 
ankle instability is denied.

A compensable initial evaluation for service-connected right 
ankle instability is denied.


REMAND

The veteran claims service connection for irritable bowel 
syndrome, and hemorrhoids, as well as an increased 
compensable disability ratings for subacromail impingement, 
left shoulder, and chronic urticaria.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As for his claims seeking service connection for irritable 
bowel syndrome and hemorrhoids, the veteran was diagnosed 
with hemorrhoids through a colonoscopy performed in February 
2002, four months after his discharge from the service.  He 
was diagnosed with irritable bowel syndrome in September 
2002.  Given the proximity of these findings to service, and 
the in-service records showing the veteran was taking 
medication (Prevacid) for gastrointestinal complaints, the 
Board believes that updated treatment records for both of 
these conditions should be obtained, and that a VA 
examination should be scheduled to determine the etiology of 
each condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

As for his claim for an increased rating for a left shoulder 
disorder, the November 2001 VA examination for joints failed 
to adequately address the functional loss attributable to the 
veteran's left shoulder condition.  As such, a VA examination 
should be scheduled to determine the current severity of this 
condition.  

The veteran's service-connected urticaria is currently 
assigned a noncompensable rating under the former provisions 
of Diagnostic Code 7806, eczema. While this appeal was 
pending, the applicable rating criteria for the skin 
disorders were amended effective August 30, 2002. See 67 Fed. 
Reg. 49590-49599 (July 31, 2002). The new regulations include 
Diagnostic Code 7825, for rating urticaria.  In addition, the 
veteran indicated in his substantive appeal that this 
condition has increased significantly in severity.  The Board 
finds that another examination is necessary in order to 
determine if the veteran meets the rating criteria for a 
higher rating under the revised diagnostic codes for skin 
disorders.

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for his left shoulder 
disorder, urticaria, irritable bowel 
syndrome, and hemorrhoids.  The RO should 
then obtain copies of the identified 
medical records.  

2.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
ascertain the nature and likely etiology 
of the veteran's claimed irritable bowel 
syndrome and hemorrhoids.  The claims 
folder must be made available to, and 
reviewed by the examiner.  All indicated 
studies should be performed.  Based on the 
results of the examination and the review 
of the claims folder, the examiner should 
provide an opinion as to whether the 
veteran has a current disability 
manifested by irritable bowel syndrome and 
hemorrhoids, and if so, whether it is 
likely, unlikely, or at least as likely as 
not either one or both are related to any 
complaints in service.  

3.  The veteran should also undergo a VA 
examination to determine the severity of 
his service-connected left shoulder 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should define normal shoulder and 
arm motion and set out the veteran's 
demonstrated ranges of motion.  The 
examiner should comment on any additional 
functional loss resulting from weakened 
movement, excess fatigability, 
incoordination or pain on use, and should 
state whether any pain claimed by the 
veteran is supported by adequate pathology 
and is evidenced by his visible behavior.  
The examiner should express an opinion as 
to whether pain significantly limits 
functional ability of the shoulders during 
flare-ups, or when the shoulders and arms 
are used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups.  

4.  The veteran should also undergo a VA 
examination to determine the severity of 
his service-connected urticaria. The 
claims file must be made available to the 
examiner for review.  The examiner should 
describe the frequency of urticaria 
episodes and any treatment the veteran 
undergoes for the condition.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for (1) service connection for irritable 
bowel syndrome; (2) service connection for 
hemorrhoids; (3) a higher disability 
rating for subacromail impingement, left 
shoulder; and (4) a higher disability 
rating for chronic urticaria (to 
specifically include consideration of the 
new rating criteria for urticaria).  If 
any claim remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


